Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 1 of 29




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own and on behalf of all others similarly situated,

            Plaintiffs,

   v.

   THE GEO GROUP, INC.,

            Defendant.


                 DEFENDANT THE GEO GROUP, INC.’S CROSS-MOTION FOR
                               SUMMARY JUDGMENT


            Defendant The GEO Group, Inc. (“Defendant” or “GEO”), by and through its undersigned

   counsel, hereby submits this Cross-Motion for Summary Judgment1 and respectfully requests this

   Court enter judgment in GEO’s favor as to all of Plaintiffs’ claims.




   1
     GEO has also filed its Opposition to Plaintiffs’ Motion for Summary Judgment. ECF 270. In it,
   GEO advances similar arguments to the ones detailed herein. It remains GEO’s position that the
   undisputed material facts that relate to GEO’s immunity defense are appropriate for summary
   judgment, either under Fed. R. Civ. P. 56(f) as argued in its Opposition, or as relief for the instant
   cross-motion under Fed. R. Civ. P. 56(a).


                                                     1
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 2 of 29




                                       I.      INTRODUCTION

            Plaintiffs seek to hold GEO responsible for simply performing the work and disclosing

   disciplinary measures it is directed to do under its contracts with the federal government. This

   Court has certified two distinct classes in this action. The Forced Labor Class alleges a GEO policy

   allowing disciplinary sanctions where a detainee refuses to clean his or her living area violates the

   Trafficking Victims Protection Act, 18 U.S.C. § 1589 et seq. (“TVPA”). ECF 49 at 3; ECF 57 at

   21. Specifically, Plaintiffs allege GEO violated the TVPA by asking them to clean their living

   areas after informing them their refusal could result in segregation for up to 72 hours. ECF 49 at

   3. The “Voluntary Work Program Class” alleges GEO has been unjustly enriched by ICE’s

   mandatory program that provides detainees an allowance of $1.00 per day for work done under a

   voluntary work program.2 Both classes’ claims arise from GEO’s operation of the Aurora ICE

   Processing Center (“AIPC”). Plaintiffs’ claims against GEO are barred in full by the doctrine of

   derivative sovereign immunity (“DSI”) and their unjust enrichment claims are specifically barred

   by GEO’s government contractor affirmative defense.

            First, GEO is entitled to DSI because it is a federal contractor and because both policies

   are conducted with authority validly conferred by ICE. Yearsley v. W.A. Ross Constr. Co., 309

   U.S. 18, 21-22 (1940); Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672-73 (2016);

   Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 643 (4th Cir. 2018). The Forced

   Labor Class alleges GEO violated the TVPA by requiring detainees “to perform uncompensated

   janitorial labor under the threat of solitary confinement.” ECF 49 at 3 (emphasis added). The


   2
    The Forced Labor Class period spans from October 22, 2004 to October 22, 2014 and the
   Voluntary Work Program Class period spans from October 22, 2011 to October 22, 2014, which
   will collectively be referred to in this motion as the “Class Period.”


                                                    2
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 3 of 29




   TVPA prohibits the procurement of labor through force, threats of force, serious harm, or threats

   of serious harm. 18 U.S.C. § 1589(a). Here, Plaintiffs allege they were coerced into cleaning their

   living areas because they were informed their refusal could result in segregation for up to 72 hours.

   ECF 49 at 3. Even assuming arguendo that (1) detainees were coerced into cleaning their living

   areas under the “threat” of administrative or disciplinary segregation for up to 72 hours, and (2)

   such brief segregation rises to the level of “serious harm” under the TVPA, GEO is immune from

   suit under DSI because the U.S. Immigration and Customs Enforcement’s (“ICE”) mandatory

   performance standards provide for punishment up to and including 72 hours of disciplinary

   segregation for a detainee’s “[r]efusal to clean assigned living area.” ICE also requires its

   contractors, including GEO, to notify detainees in writing of prohibited acts and the corresponding

   potential discipline. Because it is undisputed ICE required and directed GEO to comply with the

   PBNDS (including its disciplinary system), and because it is undisputed GEO complied with the

   PBNDS, GEO is entitled to summary judgment based upon DSI.

            Similarly, ICE’s performance standards required a payment of exactly $1.00 per day for

   AIPC Voluntary Work Program (“VWP”) participants for approximately half of the applicable

   three-year class period (October 22, 2011 through June 22, 2013). GEO’s compliance with this

   requirement clearly gives rise to immunity during that period. For the VWP class period thereafter

   (June 23, 2013 through October 22, 2014), GEO continued to follow the explicit direction of ICE:

   that $1.00 per day was a permissible minimum payment for VWP participants. ICE validly

   conferred the authority to administer the VWP on GEO. Further, the $1.00 per day pay rate was

   set by Congress and adopted by ICE in the PBNDS. Therefore, because the VWP is required by




                                                    3
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 4 of 29




   ICE and the pay rate was explicitly set by Congress and adopted by ICE in the PBNDS, DSI shields

   GEO from liability.

            Second, the government contractor defense applies to GEO here because there is a uniquely

   federal interest in ICE’s ability to contract for the housing and supervision of detained aliens and

   the application of Plaintiffs’ state law unjust enrichment claim significantly conflicts with that

   uniquely federal interest. Summary judgment in favor of GEO on that claim is appropriate.

            Accordingly, because there is no genuine dispute of material fact, GEO merely performed

   as the federal government lawfully directed, and the undisputed facts make clear GEO has

   established the defense of DSI, this Court should enter summary judgment in GEO’s favor,

   disposing of Plaintiffs’ TVPA and unjust enrichment claims. The Court should also enter summary

   judgment on Plaintiffs’ unjust enrichment claim for the independent reason that there is no genuine

   dispute of material fact regarding GEO’s government contractor defense, and the defense bars the

   claim as a matter of law.

                          II.    STATEMENT OF UNDISPUTED FACTS

            1.     ICE is a federal agency tasked with enforcing U.S. immigration laws. 6 U.S.C.

   § 542. ECF 270 at 5 (Material Undisputed Fact #1).

            2.     The United States Congress delegated to the Department of Homeland Security,

   and its agency ICE, the sole authority to arrange for all aspects of the detention of aliens pending

   the results of their immigration proceedings. 8 U.S.C. § 1231(g)(1) (“The [Secretary of Homeland

   Security] shall arrange for appropriate places of detention for aliens detained pending removal or

   a decision on removal.”).




                                                    4
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 5 of 29




            3.    ICE has the authority to detain foreign nationals suspected of entering the United

   States unlawfully. 8 U.S.C. §§ 1101 et seq.; ECF 270 at 5 (Material Undisputed Fact #2).

            4.    In making these arrangements, ICE must consider the use of private contractors to

   detain aliens prior to constructing its own facilities. 8 U.S.C. § 1231(g)(2) (“Prior to initiating any

   project for the construction of any new detention facility for the Service, the Commissioner shall

   consider the availability for purchase or lease of any existing prison, jail, detention center, or other

   comparable facility suitable for such use.”).

            5.    As a result of Congress’ directive, ICE neither constructs nor operates its own

   immigration detention facilities, ECF 271-2 (Dec. of Tae Johnson, cited as “Ex. B”), and therefore

   its state and private contractors are critical to carrying out the federal function of immigration

   detention.

            6.    ICE contracts with GEO to house some of its detainees in detention facilities

   throughout the country. See https://www.geogroup.com/Locations. ECF 270 at 5 (Material

   Undisputed Fact #3).

            7.    Among GEO’s portfolio of ICE detention facilities is AIPC. ECF 270 at 5 (Material

   Undisputed Fact #4).

                      GEO Operates the AIPC Pursuant to Contracts with ICE

            8.    ICE chose to contract with the AIPC to detain aliens pending the resolution of their

   immigration proceedings. ECF 270 at 9 (Additional Undisputed Fact #5).

            9.    GEO owns and has continuously operated AIPC, under contracts with ICE from

   October 22, 2004 to October 22, 2014. ECF 270 at 5 (Material Undisputed Fact #5).




                                                      5
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 6 of 29




            10.        A contract between ICE and GEO may be modified during its term by mutual

   consent of GEO and ICE. ECF 270 at 5 (Material Undisputed Fact #6).

            11.        All immigration detention processing centers, including the AIPC, must adhere to

   ICE’s standards. In 2000, the Immigration and Naturalization Service (“INS”), ICE’s predecessor,

   adopted the original National Detention Standards (the “2000 NDS”).

            12.        Subsequently, ICE promulgated similar standards in the form of the PBNDS in

   2008 (the “2008 PBNDS”) and 2011 (later updated in 2016) (the “2011 PBNDS”). (2000 NDS

   available      at   https://www.ice.gov/detention-standards/2000;     2008   PBNDS      available   at:

   https://www.ice.gov/detention-standards/2008;             2011       PBNDS          available       at:

   https://www.ice.gov/detention-standards/2011).

            13.        In each contract GEO entered into with ICE for the operation of the AIPC, the 2000

   NDS, 2008 PBNDS, or the 2011 PBNDS, as applicable, were incorporated into the contract and

   GEO was required to comply with the same. ECF 270 at 9-10 (Additional Undisputed Fact #7).

            14.        GEO’s contract with ICE, number ACD-3-C-0008, required it to comply with the

   2000 NDS from March 27, 2003 to September 28, 2006. ECF 262-5 at 12 (GEO_MEN 00059754).

            15.        GEO’s contract with ICE, number HSCEOP-06-D-00010, effective September 29,

   2006, similarly required it to comply with the 2000 NDS. ECF 24-4 at 11 (GEO_MEN 00059644);

   ECF 260 at 3 (proffering as undisputed the fact that HSCEOP-06-D-00010 was one of GEO’s

   contracts with ICE during the class period); ECF 262-4 (incorporating the 2000 NDS into the

   contract).

            16.        On April 28, 2010, GEO entered into a contract modification with ICE (HSCEOP-

   06-D-00010/P00018) which required it to comply with the 2008 PBNDS, effective immediately.



                                                       6
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 7 of 29




   ECF 270 at 10 (Additional Undisputed #10) (citing ECF 271-3, cited as “Ex. C”); ECF 261-9

   (2008 PBNDS).

            17.   GEO’s subsequent contract with ICE, number HSCEDM-11-D-00003, required it

   to continue to comply with the 2008 PBNDS. That contract was effective September 15, 2011.

   ECF 262-2 at 38 (incorporating the 2008 PBNDS into the contract); ECF 270 at 10 (Additional

   Undisputed Fact #11, #12) (noting Plaintiffs proffer as undisputed the fact that HSCEDM-11-D-

   00003 was one of GEO’s contracts with ICE during the Class Period).

            18.   On May 23, 2013, GEO entered into a contract modification with ICE (HSCEDM-

   11-D-00003/P00005) agreeing that, effective June 23, 2013, GEO would comply with the 2011

   PBNDS. ECF 270 at 10 (Additional Undisputed Fact #12) (citing ECF 271-4, cited as “Ex. D”);

   ECF 262-3, 2 (GEO-MEN 00020406; ECF 270 at 10 (Additional Undisputed Fact #11, #12)

   (noting Plaintiffs proffer as undisputed the fact that HSCEDM-11-D-00003/P00005 was one of

   GEO’s contracts with ICE during the Class Period).

                           The ICE-Mandated Disciplinary Severity Scale

            19.   The 2000 NDS and all applicable versions of the PBNDS require GEO to adopt,

   without alteration, the ICE disciplinary severity scale. ECF 261-10 at 17 (2000 NDS) (Contract

   Detention Facilities “shall adopt, without changing, the offense categories and disciplinary

   sanctions set forth in this section.”); ECF 261-9 at 45 (2008 PBNDS) (Contract Detention Facilities

   “shall adopt, without alteration, the offense categories and disciplinary sanctions set forth in this

   section.”); ECF 261-8 at 39 (2011 PBNDS) (“All facilities shall have graduated scales of offenses

   and disciplinary consequences as provided in this section.”).




                                                    7
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 8 of 29




            20.   The 2000 NDS and all versions of the PBNDS require GEO to provide notice to

   detainees, in the local detainee handbook, of the ICE-mandated disciplinary severity scale. ECF

   261-10 at 10 (2000 NDS) (“The detainee handbook, or supplement, issued to each detainee upon

   admittance, shall provide notice of … the disciplinary severity scale …”); ECF 261-9 at 44 (2008

   PBNDS) (“The detainee handbook, or supplement, issued to each detainee upon admittance, shall

   provide notice of … the disciplinary severity scale …”); ECF 261-8 at 38 (2011 PBNDS) (“The

   detainee handbook, or supplement, issued to each detainee upon admittance, shall provide notice

   of … the disciplinary severity scale …”).

            21.   Likewise, the 2000 NDS and all versions of the PBNDS explicitly provide a

   disciplinary severity scale that includes the “[r]efusal to clean assigned living area” as an offense

   which can be sanctioned by “[d]isciplinary segregation (up to 72 hours).” ECF 261-10 at 24 (2000

   NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS); ECF 260 at 17 (Plaintiffs’

   Undisputed Facts #77 and #79).

            22.   The 2000 NDS and all versions of the PBNDS also explicitly provide a disciplinary

   severity scale that lists “[r]efusing to obey the order of a staff member or officer” as an offense

   which can be sanctioned by “[d]isciplinary segregation (up to 72 hours).” ECF 261-10 at 24 (2000

   NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS); ECF 260 at 17 (Plaintiffs’

   Undisputed Facts #77 and #79).

            23.   The Aurora Detainee Handbook (the “AIPC Handbook”) is issued to all detainees

   entering Aurora. ECF 270 at 7 (Material Undisputed Fact #14).

            24.   The AIPC’s Handbook’s disciplinary severity scale does not deviate from the 2000

   NDS or the applicable PBNDS. ECF 273-1 (2005 AIPC Handbook, cited as “Ex. E”); (GEO_MEN



                                                    8
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 9 of 29




   00054151-222); ECF 273-2 (2007 AIPC Handbook, cited as “Ex. F”); ECF 273-3 (2008 AIPC

   Handbook, cited as “Ex. G”); ECF 273-4 (2010 AIPC Handbook, cited as “Ex. H”); ECF 273-5

   (2011 AIPC Handbook, cited as “Ex. I”); ECF 261-17 (October 2013 AIPC Handbook)

   (Specifically identified in Plaintiffs discovery responses as the basis for their claims); ECF 271-5,

   Kevin Martin Dep. 40:21-24 (“Q. Do you know if there’s any deviation from between . . . the GEO

   Detainee Handbook and the PBNDS as far as disciplinary requirements? A. Not as far as

   disciplinary requirements[.]”) (cited as “Ex. J” to ECF 270).

            25.   All of GEO’s policies are reviewed and approved by an on-site ICE official. ECF

   270 at 7 (Material Undisputed Fact #15).

            26.   The 2000 NDS and the applicable versions of the PBNDS provide for the exact

   graduated scales of offenses and disciplinary consequences for dedicated facilities, such as the

   AIPC. ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011

   PBNDS).

            27.   The graduated scale of offenses (of which detainees must be made aware) are

   explicitly laid out in the 2000 NDS and the applicable PBNDS, providing GEO no discretion

   whatsoever to alter the disciplinary severity scale. ECF 261-10 at 24 (2000 NDS); ECF 261-9 at

   56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS).

            28.   As required by the 2000 NDS and the applicable versions of the PBNDS, the

   disciplinary severity scale is copied verbatim into the AIPC Handbook. ECF 271-5, Kevin Martin

   Dep. 40:13-16 (“And does the Detainee Handbook lay out these exact rules from the PBNDS for

   the detainees as far as discipline goes? A: Yes.”) (cited as “Ex. J” to ECF 270); 83:17-22 (same).




                                                    9
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 10 of 29




            29.   In addition to the disciplinary severity scale, GEO has detailed a Sanitation

   Procedures document that contains a section entitled “Detainee Sanitation Procedures.” ECF 262-

   8; ECF 50-4 (the “Sanitation Procedures”).

            30.   The Sanitation Procedures set forth general standards for sanitation that must be

   followed by both GEO employees and detainees. Id.

            31.   While the sanitation policies for detainees apply to those detainees housed at the

   AIPC who participate in cleaning tasks through the VWP or by cleaning their living area, ECF 50-

   1 at 9 (Ceja Dep. 29:13-16), the Sanitation Procedures were not developed to assign tasks to

   specific individuals, but rather to detail the actual process for cleaning and materials and supplies

   to be used. ECF 271-5, Kevin Martin Depo. 208:6-11 (cited as “Ex. J” to ECF 270).

            32.   The Sanitation Procedures do not specify which aspects of cleaning are the

   responsibility of all detainees and which are the responsibility of VWP workers. ECF 270 at 7

   (Material Undisputed Fact #19).

            33.   The Sanitation Procedures also contain a section detailing the consequences for

   non-compliance, stating: “The Dormitory/Unit Officer will inspect all living areas daily and report

   any infraction of these regulations to the immediate supervisor. The officer will notify detainees

   of unsatisfactory conditions, in cases of continued noncompliance, staff will issue an incident

   report.” ECF 262-8 at 4; ECF 50-4. The Sanitation Procedures do not provide for any other penalty

   for non-compliance. Id.

            34.   GEO has never maintained a separate policy or practice of placing a detainee in

   solitary confinement for the refusal to clean a living area. Ex. _ (Amber Martin Dep., 134, 135).




                                                    10
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 11 of 29




            35.   ICE audits GEO to ensure that GEO complies with all requirements of its contract,

   including its obligations under the PBNDS. ECF 270 at 13 (Additional Undisputed Fact #24)

   (citing ECF 273-6, cited as “Ex. L”).

            36.   As part of each inspection, each audit reviews compliance with each PBNDS

   requirement. Id.

            37.   The materials provided to detainees at intake, including the handbook and

   orientation video, are regularly audited and have passed each audit since 2004. Id.

            38.   The audits specifically review intake procedures to ensure that the orientation

   information provides information about ‘[u]nacceptable activities and behavior, and corresponding

   sanctions” as well as the detainee handbook. Id. (GEO-MEN 00131895).

            39.   The disciplinary severity scale is audited and has passed each audit since 2004. Id.

            40.   The audits review whether GEO provides notice of the disciplinary severity scale

   and have found GEO compliance based upon a review of its handbooks. Id. (GEO-MEN

   00131936).

            41.   ICE has not only approved of the disciplinary severity scale but has also acted to

   implement and enforce the sanctions therein. One of the named Plaintiffs in this case—Demetrio

   Valerga—explained during his deposition that ICE officers also enforced the ICE sanctions. After

   claiming that one of GEO’s corrections officers told Mr. Valerga he could be placed in segregation

   if he did not help clean his own common area, ECF 272-7, Demetrio Valerga Dep., 135:15-137:19

   (cited as “Ex. M” to ECF 270), Mr. Valerga then explained ICE officers woke him up, pulled him

   out of his housing unit, and spoke to him directly. Id. at 138:2-13. During that conversation, ICE




                                                   11
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 12 of 29




   officers told Mr. Valerga that he could, in fact, be taken to segregation for refusing to help clean

   his living area. Id. at 138:15-23.3

                                               The VWP

            42.   The 2000 NDS and all applicable versions of the PBNDS require that GEO provide

   detainees the opportunity to participate in a VWP. ECF 270 at 8 (Material Undisputed Fact #20).

            43.   The 2000 NDS, with which the AIPC was contractually obligated to comply from

   March 27, 2003 to April 28, 2010, required GEO to provide “compensation” and explicitly directed

   that “the stipend is $1.00 per day, to be paid daily.” ECF 261-10 at 5 (2000 NDS).

            44.   Likewise, the 2008 PBNDS, with which the AIPC was contractually obligated to

   comply from April 28, 2010 to June 22, 2013, mandated that “the compensation is $1.00 per day.”

   ECF 261-9 at 63 (2008 PBNDS).

            45.   Beginning on June 23, 2013, AIPC was bound by the 2011 PBNDS, which state

   that participants in the VWP will be compensated with “at least $1.00 (USD) per day.” ECF 261-

   8 at 53 (2011 PBNDS). Thus, the “at least” language upon which the VWP Class relies was not

   implemented at the AIPC until approximately halfway through the VWP Class Period.

            46.   Before the 2011 PBNDS were implemented at the AIPC, GEO paid the amount it

   was explicitly directed by ICE to pay to VWP participants: $1.00 per day. ECF 270 at 15

   (Additional Undisputed Fact #36).




   3
     Even after the ICE Officer’s warning, Mr. Valerga refused to clean and later refused again several
   times. ECF 271-7, Dep. of Demetrio Valerga, 139:6-24, 140:2-20 (cited as “Ex. M” to ECF 270).
   Mr. Valerga was never placed in segregation for refusing to clean. Id.


                                                   12
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 13 of 29




             47.    Thereafter, GEO continued to pay members of the VWP Class $1.00 per day; the

   minimum payment explicitly permitted by the 2011 PBNDS. ECF 270 at 15 (Additional

   Undisputed Fact #37).

             48.    ICE reimburses its contractors no more than $1.00 per day for work performed in

   the VWP. ECF 270 at 8 (Material Undisputed Fact #22).

             49.    The VWP has been audited each year and has passed each audit since 2004. ECF

   270 at 14 (Additional Undisputed Fact #29) (citing GEO-MEN 00131936).

                                          III.    ARGUMENT

             A.     Summary Judgment Standard.

             Summary judgment is appropriate when the pleadings, depositions, answers to

   interrogatories, admissions and affidavits, if any, show there is no genuine issue of material fact

   and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); O’Connor

   v. Check Rite, Ltd., 973 F. Supp. 1010, 1014 (D. Colo. 1997). The moving party is entitled to

   judgment as a matter of law when the nonmoving party fails to make a sufficient showing on an

   essential element of a claim on which the nonmoving party has the burden of proof. Celotex Corp.

   v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of fact for trial where the record,

   taken as a whole, could not lead a rational trier of fact to find for the nonmoving party. Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must present

   specific, significant probative evidence, not simply “some metaphysical doubt”); Fed. R. Civ. P.

   56 (d).

             Conversely, a genuine dispute over a material fact exists if there is sufficient evidence

   supporting the claimed factual dispute, requiring a judge or jury to resolve the differing versions




                                                    13
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 14 of 29




   of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). Conclusory, non-specific

   statements in affidavits are not sufficient, and “missing facts” will not be “presumed.” Lujan v.

   National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

            B.     GEO is Immune from Plaintiffs’ Claims Under the Doctrine of Derivative
                   Sovereign Immunity.

            Under the doctrine of derivative sovereign immunity, government contractors may “obtain

   certain immunity in connection with work which they do pursuant to their contractual undertakings

   with the United States.” Campbell-Ewald Co., 136 S. Ct. at 672 (internal quotation marks omitted)

   (quoting Brady v. Roosevelt S.S. Co., 317 U.S. 575, 583 (1943)). DSI shields a contractor from

   liability when the contractor performs work “authorized and directed by the Government of the

   United States” and the contractor “simply performed as the Government directed.” Id. at 673; In

   re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 69 (D.C. Cir. 2019) (quoting

   Yearsley, 309 U.S. at 21).

            A contractor asserting DSI must satisfy a two-part inquiry. First, the contractor must show

   it “performed as the Government directed.” Campbell-Ewald, 136 S.Ct. at 673. Authorization is

   “validly conferred” on a contractor if Congress authorized the government agency to perform a

   task and empowered the agency to delegate that task to the contractor, provided it was within the

   power of Congress to grant the authorization. Yearsley, 309 U.S. at 20.

            Second, the contractor must show the “authority to carry out the project was validly

   conferred” by the government. Yearsley, 309 U.S. at 20-21. Authority is “validly conferred” if

   Congress authorized the government agency to perform a task and empowered the agency to

   delegate that task to the contractor, and it was within Congress’s power to grant such authority.

   Yearsley, 309 U.S. at 20. DSI does not shield a contractor that “violates both federal law and the


                                                    14
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 15 of 29




   government’s explicit instructions.” Campbell-Ewald Co., 136 S. Ct. at 672 (emphasis added);

   Cunningham, 888 F.3d at 648-69 (contractor must violate the law and its contract with the federal

   government before DSI is precluded).

            The Fourth Circuit recently issued a decision analogous to the facts here. In Cunningham

   v. General Dynamics Info. Technology, Greg Cunningham received an autodialed call from

   General Dynamics (a government contractor), advertising the commercial availability of health

   insurance. 888 F.3d 640, 643 (4th Cir.), cert. denied, 139 S. Ct. 417 (2018). Cunningham filed suit

   on behalf of a putative collective, arguing that because he had not provided his express consent,

   General Dynamics violated the Telephone Consumer Protection Act (“TCPA”). Id. In response,

   General Dynamics claimed it was immune from suit under the principle of DSI because it

   contacted Cunningham in connection with its contract with the Department of Health and Human

   Services (“DHHS”). Id. The contract required General Dynamics to make calls during a specified

   time frame to inform individuals about their ability to buy health insurance exchanges created by

   the Affordable Care Act (“ACA”). Id. at 643-44. DHHS authorized General Dynamics to use an

   autodialer to make the calls, provided a script for each call, and provided a list of phone numbers

   for each call. Id. at 644. The contract also required General Dynamics follow all applicable laws.

   Id. at 647. DHHS provided Cunningham’s phone number to General Dynamics, indicating he was

   an individual who should be notified of his right to purchase health insurance through the

   exchanges. Id. However, Cunningham had previously opted out of the communications and the

   instruction to call him despite his prior opt-out gave rise to liability under the TCPA. Id.

            Interpreting Campbell-Ewald, the Fourth Circuit concluded governmental immunity was

   precluded only where a contractor violates its contract with the federal government. Thus, in



                                                    15
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 16 of 29




   assessing whether DSI applied, the Fourth Circuit concluded General Dynamics did not violate its

   contract when it made the call to Cunningham, because the call was explicitly authorized under

   the contract. Id. In so holding, the Fourth Circuit made clear that General Dynamics’ failure to

   obtain Cunningham’s consent prior to placing the phone call –as mandated by the TCPA – was

   insufficient to show a violation of the contract which required it to comply with “all applicable

   laws,” where its actions were otherwise directed by the contract. Id. Thus, General Dynamics was

   entitled to DSI. Id. Here, when the facts of this case are applied to the law of DSI, there is no

   question GEO has “simply performed as [ICE] directed” and that ICE’s authority to delegate the

   care of detainees and their discipline to GEO was validly conferred by Congress.

                   1.     DSI Shields GEO from TVPA Liability.

                          a.      ICE validly conferred authority to GEO to discipline detainees.

            Congress validly conferred authority to ICE to provide (and contract) for the custodial

   supervision of detainees using private contractors like GEO. ICE has broad discretion to determine

   where to house ICE detainees. Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1440 (9th Cir.

   1986) (“Congress … placed the responsibility of determining where aliens are detained within the

   discretion of the Attorney General.”); Rios–Berrios v. I.N.S., 776 F.2d 859, 863 (9th Cir. 1985)

   (affirming ICE’s decision to detain an alien arrested in California at a facility in Florida); Sasso v.

   Milhollan, 735 F. Supp. 1045, 1048 (S.D. Fla. 1990) (the decision to transfer an alien from one

   locale to another is within the sound discretion of ICE); c.f. Demore v. Kim, 538 U.S. 510, 523

   (2003) (quoting Zadvydas v. Davis, 533 U.S. 678, 711 (2001) (Kennedy, J., dissenting))

   (Congress’s “considerable authority over immigration matters” includes the “power to detain




                                                     16
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 17 of 29




   aliens in connection with removal.”); Harisiades v. Shaughnessy, 342 U.S. 580, 588–89 (1952)

   (“[A]ny policy toward aliens” is “exclusively entrusted to the” Federal Government).

            The parties agree Congress delegated to ICE the authority to detain aliens placed in

   removal proceedings. 8 U.S.C. §§ 1103, 1226, 1231. In connection with that authority, Congress

   directed ICE to contract with state governments or private entities for the operation and lease of

   detention facilities before constructing or acquiring new ones. 8 U.S.C. §§ 1103(a)(11),

   1231(a)(2), (g). ICE’s contract with GEO for the operation of the AIPC was therefore a valid

   exercise of authority delegated by Congress.

            The parties also agree GEO’s contracts with ICE mandated compliance with the 2000 NDS

   and all applicable versions of the PBNDS. ECF 270 at 9-10 (Additional Undisputed Fact #7). Thus,

   the conduct about which Plaintiffs complain in this case has been prescribed by ICE as part of its

   validly conferred authority to provide for the custodial supervision of alien detainees. Yearsley,

   309 U.S. at 20-21.

                          b.     The federal government directs GEO’s use of detainee
                                 discipline.

                                 i.     ICE explicitly authorized and directed the activities of
                                        which the Forced Labor class complains.

            Plaintiffs allege GEO knowingly obtained Plaintiffs’ labor through unlawful means in

   violation of the TVPA because GEO adhered to ICE’s disciplinary severity scale (incorporated

   into GEO’s contracts with ICE through the 2000 NDS and applicable versions of the PBNDS) and

   communicated it to detainees. 18 U.S.C. § 1589(a). Specifically, Plaintiffs suggest ICE’s

   disciplinary severity scale unlawfully coerced detainees into cleaning their living areas because




                                                  17
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 18 of 29




   one possible sanction for noncompliance – 72 hours in segregation – constitutes serious harm.4

   But the possible sanctions for a detainee’s refusal to clean his or her living area – and the

   communication of those possible sanctions to detainees – were explicitly authorized and directed

   by ICE.

            It is undisputed that under both the PBNDS and the AIPC handbook, detainees must keep

   their living area clean and sanitary. ECF 270 at 7 (Material Undisputed Fact #13). Failure to do so

   could result in disciplinary segregation in accordance with the 2000 NDS and each version of the

   PBNDS to which GEO has been contractually bound throughout the Class Period. ECF 270 at 6

   (Material Undisputed Fact #11). Through those same standards – which the parties do not dispute

   are part of GEO’s contracts with ICE – ICE authorizes and directs GEO to adopt the following

   disciplinary measures for the infraction of “[r]efusing to clean assigned living area”:

                1. Initiate criminal proceedings
                2. Disciplinary transfer (recommend)
                3. Disciplinary segregation (up to 72 hours)
                4. Make monetary restitution, if funds are available
                5. Loss of privileges (e.g. commissary, vending machines, movies, recreation, etc.)
                6. Change housing
                7. Remove from program and/or group activity
                8. Loss of job
                9. Impound and store detainee’s personal property
                10. Confiscate contraband
                11. Restrict to housing unit

   4
     GEO disputes that a brief stay of 72 hours or less in segregation constitutes serious harm; to date,
   no court has found that a mere 72 hours of disciplinary segregation would constitute “serious
   harm” under the TVPA. To the contrary, the only circuit court to address the issue concluded the
   disciplinary sanctions enumerated in the PBNDS, would not (standing alone) give rise to TVPA
   liability. Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1278 n.5 (11th Cir. 2020); cf. White v. Nix,
   7 F.3d 120, 121 (8th Cir. 1993) (“the placement of an inmate in nonpunitive administrative
   segregation does not deprive him of a liberty interest protected by the Due Process Clause.”). That
   said, the exact statutory contours of “serious harm” are not at issue here because even if 72 hours
   of segregation constitutes “serious harm,” that sanction was “authorized and directed by” ICE via
   its disciplinary severity scale. Campbell-Ewald Co., 136 S. Ct. at 673.


                                                      18
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 19 of 29




                12. Reprimand
                13. Warning

   ECF 261-10 at 17 (2000 NDS); 261-8 at 45 (2008 PBNDS); 261-8, 9 (2011 PBNDS); ECF 260 at

   17.

            ICE also mandates GEO incorporate ICE’s disciplinary severity scale, without

   modification, into the AIPC Handbook. ECF 261-10 at 17 (2000 NDS) (Contract Detention

   Facilities “shall adopt, without changing, the offense categories and disciplinary sanctions set forth

   in this section.”); ECF 261-9 at 45 (2008 PBNDS) (Contract Detention Facilities “shall adopt,

   without alteration, the offense categories and disciplinary sanctions set forth in this section.”); ECF

   261-8 at 39 (2011 PBNDS) (“All facilities shall have graduated scales of offenses and disciplinary

   consequences as provided in this section.”).

            Thus, the disciplinary practices of which Plaintiffs complain are expressly directed,

   authorized, and required by ICE. Campbell-Ewald Co., 136 S. Ct. at 673.

                                  ii.     ICE explicitly authorized and directed GEO’s
                                          communication of its disciplinary practices to AIPC
                                          detainees.

            Plaintiffs allege GEO “threatened” them with segregation by simply listing the disciplinary

   severity scale in the AIPC local handbook. ECF 271-8 (Plaintiffs’ discovery responses)

   (designated as “Ex. N” to ECF 270). Notwithstanding the issue of whether that notice constituted

   a “threat,” notice was mandated by ICE.5 The 2000 NDS and all applicable versions of the PBNDS



   5
     GEO disputes that the mere possibility of a sanction being described or written in a handbook
   constitutes a threat. To the contrary, Plaintiffs’ own expert, Dr. Grassian, suggests it is better to
   inform individuals of possible consequences in advance, because such information would provide
   them with a “sense of order, of justice, of rules…” and prevent the perception that the “conditions
   of confinement [are] the product of the exertion of arbitrary power.” Ex. A (Excerpt from Stuart


                                                     19
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 20 of 29




   require GEO to provide notice to detainees of the ICE-provided disciplinary severity scale in the

   local detainee handbook. ECF 261-10 at 10 (2000 NDS) (“The detainee handbook, or supplement,

   issued to each detainee upon admittance, shall provide notice of. . . the disciplinary severity

   scale…”); ECF 261-9 at 44 (2008 PBNDS) (“The detainee handbook, or supplement, issued to

   each detainee upon admittance, shall provide notice of . . . the disciplinary severity scale …”);

   ECF 261-8 at 38 (2011 PBNDS) (“The detainee handbook, or supplement, issued to each detainee

   upon admittance, shall provide notice of … the disciplinary severity scale …”). GEO complied,

   copying the scale verbatim into each version of the AIPC Handbook. ECF 273-1 (2005 Handbook,

   cited as “Ex. E”); (GEO_MEN 00054151-222); ECF 273-2 (2007 Handbook, cited as “Ex. F”);

   ECF 273-3 (2008 Handbook, cited as “Ex. G”); ECF 273-4 (2010 Handbook, cited as “Ex. H”);

   ECF 273-5 (2011 Handbook, cited as “Ex. I”); ECF 261-17 (October 2013 Handbook, cited as

   “Ex. W” to ECF 261). Further, ICE explicitly approved the AIPC Handbook, as well as GEO’s

   orientation materials and disciplinary scale year after year through annual audits. ECF 270 at 14

   (Additional Undisputed Fact #29) (citing GEO-MEN 00131936).

            ICE authorized 72 hours of disciplinary segregation as one of thirteen possible sanctions

   for a detainee’s refusal to clean his or her living area. ECF 270 at 6 (Material Undisputed Fact

   #11); id. at 11 (Additional Undisputed Fact #15). ICE further directed GEO to inform detainees of

   this possible consequence, specifically through the detainee handbook. ECF 270 at 11 (Additional

   Undisputed Fact #14). Because there are no genuine disputes of material fact and GEO is entitled




   Grassian Report, May 1, 2020). Nevertheless, it is not necessary to resolve this issue in order for
   GEO to prevail on the merits of the instant motion.


                                                   20
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 21 of 29




   immunity under the doctrine of derivative sovereign immunity, GEO is entitled to summary

   judgment on the Forced Labor class’s TVPA claim. Campbell-Ewald Co., 136 S. Ct. at 673.6

                                   i.     Because ICE directed GEO to impose the disciplinary
                                          severity scale, Plaintiffs cannot establish the scienter
                                          element of a TVPA claim.

            The TVPA does not provide relief for all alleged threats, regardless of intent. Instead, the

   TVPA’s scope is narrowed by the requirement of scienter. 18 U.S.C. § 1589(a). Thus, to establish

   a TVPA violation, the defendant must intend to cause the victim to believe that she would suffer

   serious harm if she did not continue to work. “In other words, under section 1589, the employer

   must not just threaten serious harm but have intended the victim to believe that such harm would

   befall her.” Garcia v. Curtright, No. 6:11-06407-HO, 2012 WL 1831865, at *4, 2012 U.S. Dist.

   LEXIS 70454 (D. Or. May 17, 2012); United States v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011)

   (“The linchpin of the serious harm analysis under § 1589 is not just that serious harm was

   threatened but that the employer intended the victim to believe that such harm would befall her.”).

            Here, Plaintiffs have provided no evidence whatsoever that GEO “intended [Plaintiffs] to

   believe that such harm” – that is, segregation – would befall them if they did not maintain the

   cleanliness of their living area. Dann, 652 F.3d at 1170. To the contrary, the evidence shows even

   a detainee who repeatedly refused to clean his living area was not placed in segregation. See supra,

   p. 12 n.4. The evidence also shows to the extent that detainee was “threatened” with segregation




   6
     Plaintiffs have argued a component of DSI is whether the government contractor enjoys
   “discretion” in how it executes its contractual duties. ECF 260 at 16, ¶ 76. This is not part of the
   two-part DSI analysis. Compare Cunningham, 888 F.3d at 643 (DSI analysis) with Boyle v. United
   Techs. Corp., 487 U.S. 500, 507 (1988) (government contractor defense).


                                                    21
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 22 of 29




   for his noncompliance, any supposed “threat” came from ICE employees, not GEO. Supra, pp. 11-

   12.

            Thus, Plaintiff have failed to carry their burden of establishing the TVPA’s scienter

   requirement. Their TVPA claim therefore fails as a matter of law.

                   2.      DSI Shields GEO from Liability for Unjust Enrichment.

                           a.     ICE validly authorized GEO to create and administer the
                                  VWP.

            As detailed supra, ICE is authorized to enter into contracts with private entities for the

   detention of individuals pending resolution of their immigration proceedings. ECF 270 at 9

   (Additional Undisputed Fact #5) (citing 8 U.S.C. §§ 1103(a)(11), 1231(a)(2), (g).). Similarly,

   Congress authorized ICE to provide voluntary work programs that pay allowances to detainees of

   $1.00 per day. 8 U.S.C. § 1555(d). Moreover, Plaintiffs do not allege the payment amount of $1.00

   per day is beyond the authority validly conferred upon ICE by Congress. See generally ECF 260.

   Accordingly, the authority to pay detainees $1.00 per day for participation in the VWP was validly

   conferred. Yearsley, 309 U.S. at 20-21.

                           b.     GEO performed as the federal government directed.

                                  i.      ICE explicitly authorized and directed the activities of
                                          which the Voluntary Work Program Class complains.

            ICE requires GEO to offer a voluntary work program in its contracts with GEO to operate

   the AIPC. ECF 270 at 15 (Additional Undisputed Fact #32). ICE establishes the terms and

   conditions of the work program offered, determines which detainees are eligible to participate,

   determines what work approved detainees are eligible to perform, and sets the maximum hours

   detainees are permitted to work. Id. ICE also determines the amount it will pay detainees for




                                                   22
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 23 of 29




   participation in the VWP ($1.00) and authorizes a system for payment whereby GEO advances the

   allowance initially and is thereafter reimbursed by ICE. Id. From October 22, 2011 (the beginning

   of the VWP class period) to June 23, 2013, the 2008 PBNDS mandated that GEO pay detainee

   participants in the VWP exactly $1.00 per day. ECF 261-9 at 63 (2008 PBNDS). The 2008 PBNDS

   did not use the 2011 version’s “at least” language. Compare ECF 261-9 at 63 (2008 PBNDS) with

   ECF 261-8 at 53 (2011 PBNDS).

            As relevant here, the “at least” language only applied to ICE and GEO’s contract from June

   22, 2013 to October 22, 2014, a fraction of the class period. Thus, there can be no genuine dispute

   that ICE required GEO to pay exactly $1.00 per day to detainees participating in the VWP for the

   majority of the class period.7 GEO complied with that directive.

            Even so, nothing in the law requires preclusion of DSI where a contractor simply does not

   surpass minimum standards approved of and directed by the federal government by some

   undefined, post facto, subjective threshold set by a private litigant. In fact, ICE’s contract with

   GEO for the AIPC still provides $1.00 per day must be the “actual cost … per detainee,” which

   GEO “shall not exceed” without the approval of ICE’s Contracting Officer. ECF 262-2, 5

   (GEO_MEN 00019616); (emphasis added). This exact amount was explicitly authorized by

   Congress when it set the rate for detainee allowances at “not in excess of $1 per day.” Dep’t of

   Justice Appropriations Act of 1979, Pub. L. 95-431, 92 Stat 1021, 1027 (Oct. 10, 1978).

            Further, in order to defeat DSI, the law requires a contractor actually violate its contract

   with the federal government. Cunningham, 888 F.3d at 643. The only way for GEO to violate its

   contract with ICE is to not provide a VWP at all or to pay detainees more than $1.00 per day. There


   7
       The VWP class period spans from October 22, 2011 to October 22, 2014.


                                                    23
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 24 of 29




   is no question GEO met the minimum standard and it did not violate the contract by failing to

   exceed that minimum standard. GEO is therefore entitled to summary judgment on the Voluntary

   Work Program Class’s unjust enrichment claim.

            C.     GEO is Also Entitled to Summary Judgment on its Government Contractor
                   Affirmative Defense.

            GEO is entitled to summary judgment on the Voluntary Work Program Class’s unjust

   enrichment claims under its government contractor affirmative defense. Boyle v. United Techs.

   Corp., 487 U.S. 500, 508 (1988); ECF 260 at 30. Under Boyle, a government contractor is not

   liable for violations of state law where a “significant conflict” exists between the application of

   that state law and an identifiable federal policy or interest. Boyle, 487 U.S. at 507. A conflict is

   “significant” if the state law is contrary to a specific contract term selected by the federal

   government. Helfrich v. Blue Cross & Blue Shield Ass’n, 804 F.3d 1090 (10th Cir. 2015).

            In Helfrich, the plaintiff, a federal government employee, was in an automobile accident

   and suffered injuries for which she made claims to her insurance provider. Id.at 1095. The insurer

   paid out her medical claims. Id. Thereafter, she entered into a settlement with the driver of the

   other vehicle for a separate sum. Id. After the settlement, the plaintiff’s insurer invoked a

   contractual provision seeking subrogation of the benefits it had paid her. Id. The plaintiff

   responded that state law prohibited such subrogation provisions. Id. The insurer thereafter asserted

   that the state law did not apply because it was displaced by federal law under Boyle as conflicting

   with a contractual term with the government. Id.

            The Tenth Circuit agreed with the insurer, concluding that Boyle applied and had the effect

   of displacing state law. Id. at 1099. The court reasoned that under Boyle, “contractor immunity

   would be available when the [violation of state law] was the product of a discretionary decision by


                                                    24
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 25 of 29




   the government” to select a contract term for a contract dealing with a subject of uniquely federal

   interest. Id. at 1098. Applying this test, the Tenth Circuit first concluded that the provision of

   affordable healthcare benefits to federal government employees was a uniquely federal interest.

   Id. The court also recognized a strong federal interest in a uniform subrogation policy in all states,

   regardless of the differences in state law. Id. at 1099. The court next concluded that the state law

   in question significantly conflicted with the federal interest because it effectively rewrote the

   reimbursement plan between the insurer and the employee—which would increase the cost of

   health insurance to the federal government through higher premiums on its employees’ policies.

   Id. In sum, Helfrich concluded, “State law – whether tort law or otherwise – must yield if it

   conflicts with such a contractual term in an area of uniquely federal interests.” Helfrich, 804 F.3d

   at 1098.

                   1.     ICE’s contracts with GEO involved an area of uniquely federal
                          interest.

            There can be little debate that the contracts between GEO and ICE governing the operation

   of the AIPC are matters of uniquely federal interest. Indeed, Congress delegated to ICE

   responsibility for detaining aliens awaiting removal and the authority to exercise custodial

   supervision over those detainees. 8 U.S.C. §§ 1103, 1226, 1231. The detention and supervision of

   aliens is uniquely within the purview of the federal government and there is no authority to the

   contrary.

                   2.     There is significant conflict between application of Plaintiffs’ state law
                          unjust enrichment claim and the terms of ICE’s contract with GEO.

            Plaintiffs’ state law claim for unjust enrichment presents a significant conflict with the

   terms of ICE’s contracts with GEO because it would require VWP stipends to exceed the agreed-




                                                    25
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 26 of 29




   upon minimum of $1.00 per day, resulting in increased costs like those in Helfrich. If ICE wanted

   to require a voluntary work program stipend far in excess of $1.00 per day – as Plaintiffs seek – it

   could have stated as much in the 2011 PBNDS. It did not.

       State law must yield if it conflicts with a term in a federal contract, selected as a matter of

   federal discretion. Helfrich, 804 F.3d at 1098. That is precisely the circumstance here. Plaintiffs

   seek a judgment under state law that GEO’s compliance with ICE’s – and Congress’s – explicitly

   authorized minimum voluntary work program stipend is unlawful. If this Court were to apply the

   state law of unjust enrichment to circumvent the federal government’s determination of the

   allowance to be paid to detainees, it would create a significant conflict with federal immigration

   policy. Further, it would interfere with the uniformity of the federal government’s treatment of

   ICE detainees, subjecting immigration policy to an inconsistent patchwork of state laws and

   regulations regarding the rate of VWP allowances all over the country. This is precisely the type

   of uniformity the court sought to protect in Helfrich.

            Moreover, even the later-adopted language setting a $1.00 per day minimum does not

   preclude application of the government contractor defense with respect to allowances paid after

   June 23, 2013. In Glassco v. Miller Equip. Co., the Eleventh Circuit held the government

   contractor defense barred state law claims premised on the contention that a manufacturer under

   contract with the federal government should have used materials that exceeded minimum standards

   set forth in the federal contract. 966 F.2d 641 (11th Cir. 1992). Addressing the “significant

   conflict” prong of the analysis, the court concluded the inclusion of minimum standards in a federal

   contract presents a significant conflict with state laws that suggest a higher standard should have

   been met. Id. at 643. The fact that the federal government would not have objected if the contractor



                                                   26
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 27 of 29




   met a higher standard does not obviate the federal government’s discretionary determination that

   the minimum standard was adequate. Id. The same is true here; the fact that ICE provided a

   minimum standard in its contract does not obviate Congress’s and ICE’s determination that $1.00

   per day is adequate. Plaintiffs’ state law unjust enrichment claim seeking to declare unlawful an

   amount authorized by ICE cannot withstand Boyle scrutiny. GEO is entitled summary judgment

   on its government contractor affirmative defense as to the Voluntary Work Program Class’s unjust

   enrichment claim.

                                        IV.     CONCLUSION

            Because GEO is immune from suit on the basis of derivative sovereign immunity and

   because Plaintiffs’ unjust enrichment claims cannot withstand GEO’s government contractor

   affirmative defense, GEO respectfully requests the Court grant its Motion for Summary Judgment.

            Respectfully submitted, this 25th day of June, 2020.

                                                     AKERMAN LLP

                                                     s/ Adrienne Scheffey
                                                     Colin L. Barnacle
                                                     Adrienne Scheffey
                                                     Christopher J. Eby
                                                     Melissa L. Cizmorris
                                                     1900 Sixteenth Street, Suite 1700
                                                     Denver, Colorado 80202
                                                     Telephone: (303) 260-7712
                                                     Facsimile: (303) 260-7714
                                                     Email: colin.barnacle@akerman.com
                                                     Email: christopher.eby@akerman.com
                                                     Email: melissa.cizmorris@akerman.com
                                                     Email: adrienne.scheffey@akerman.com




                                                   27
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 28 of 29




                                         BURNS, FIGA & WILL, P.C.
                                         Dana L. Eismeier
                                         Michael Y. Ley
                                         6400 S. Fiddlers Green Circle, Suite 1000
                                         Greenwood Village, Colorado 80111
                                         Telephone: (303) 796-2626
                                         Facsimile: (303) 796-2777
                                         Email: deismeier@bfwlaw.com
                                         Email: mley@bfwlaw.com
                                         Attorneys for Defendant The GEO Group, Inc.




                                        28
   53635272;1
Case 1:14-cv-02887-JLK-MEH Document 284 Filed 06/25/20 USDC Colorado Page 29 of 29




                                    CERTIFICATE OF SERVICE

            I hereby certify on this 25th day of June, 2020, a true and correct copy of the foregoing

   DEFENDANT THE GEO GROUP, INC.’S CROSS-MOTION FOR SUMMARY

   JUDGMENT was filed and served electronically via the Court’s CM/ECF system on the

   following:

                                         Counsel for Plaintiffs:
  Alexander N. Hood                P. David Lopez                  R. Andrew Free
  David H. Seligman                Outten & Golden, LLP            Law Office of R. Andrew Free
  Juno E. Turner                   601 Massachusetts Ave. NW       P.O. Box 90568
  Andrew Schmidt                   2nd Floor West Suite            Nashville, TN 37209
  Towards Justice                  Washington, DC 20001            andrew@immigrantcivilrights.com
  1410 High St., Ste. 300          pdl@outtengolden.com
  Denver, CO 80218                                                 R. Andrew Free
  alex@towardsjustice.org          Adam L. Koshkin                 Law Office of R. Andrew Free
  david@towardsjustice.org         Rachel W. Dempsey               2004 8th Ave. South
  juno@towardsjustice.org          Outten & Golden, LLP            Nashville, TN 37209
  andy@towardsjustice.org          One California St., 12th Fl.    andrew@immigrantcivilrights.com
                                   San Francisco, CA 94111
  Andrew H. Turner                 akoshkin@outtengolden.com       Brandt P. Milstein
  Kelman Buescher Firm             rdempsey@outtengolden.com       Milstein Law Office
  600 Grant St., Ste. 825                                          1123 Spruce St.
  Denver, CO 80203                 Michael J. Scimone              Boulder, CO 80302
  aturner@laborlawdenver.com       Ossai Miazad                    brandt@milsteinlawoffice.com
                                   Outten & Golden, LLP
  Hans C. Meyer                    685 Third St., 25th Fl.
  Meyer Law Office, P.C.           New York, NY 10017
  P.O. Box 40394                   mscimone@outtengolden.com
  Denver, CO 80204                 om@outtengolden.com
  hans@themeyerlawoffice.com




                                                        s/ Nick Mangels
                                                        Nick Mangels




                                                   29
   53635272;1
